EXHIBIT 10.16

Note:

Portions of this Exhibit are the subject of a Confidential Treatment Request by
the registrant to the Securities and Exchange Commission. Such portions have
been redacted and are marked with ***** in place of the redacted language.




EXCLUSIVE MARKETING AGREEMENT

THIS EXCLUSIVE MARKETING AGREEMENT

("Agreement") dated October 18, 2001 ("Effective Date"), is made and entered
into by and between Align Technology, Inc., with principal offices at 851 Martin
Ave., Santa Clara, California 95050 ("Align"), and Discus Dental Impressions,
Inc., with principal offices at 8550 Higuera Street, Culver City, California
90232 ("Discus").



RECITALS





Align is a corporation having its principal office and place of business at 851
Martin Ave., Santa Clara, California 95050. Align is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with the corporate power to own property and carry on its business as
contemplated by this Agreement.



Align is engaged in the manufacture, marketing and sale of clear orthodontic
appliances to Orthodontic Dentists throughout the world. Each set of appliances,
commonly referred to as an Invisalign® System, is custom manufactured by Align
to fit an individual patient.

Discus is a corporation having its principal office and place of business at
8550 Higuera Street, Culver City, California 90232. Discus is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
California, with the corporate power to own property and carry on its business
as contemplated by this Agreement.

Discus is experienced in the direct marketing and distribution of professional
dental products to dental professionals.

Align is desirous of having Discus become the exclusive, except as to Align and
IASG (as defined below), marketing and sales representative for the Invisalign®
System to Non-Orthodontic Dentists (as defined below) throughout the Territory
(as defined below). As such representative Discus will solicit orders and
provide Training and Sales Support (as such terms are defined below) for the
Invisalign® System from Customers. The Invisalign® System will be shipped
directly to the Non-Orthodontic Dentists by Align. Billing and collection will
be performed by Align and Discus shall receive the Discus Commission (as defined
below).

Align shall continue to market and sell the Invisalign® System to Orthodontic
Dentists (as defined below) and, subject to the terms of Section II(D) hereof,
IASG shall continue to market and sell the Invisalign® System to Non-Orthodontic
Dentists within IASG's network.

The purpose of this Agreement is to set forth the respective rights, duties,
obligations, and responsibilities of Align and Discus with respect to the
marketing of the Invisalign® System and the provision of Training and Sales
Support by Discus to Non-Orthodontic Dentists throughout the Territory.

NOW THEREFORE

, in consideration of recitals and the covenants and conditions contained in
this Agreement, the parties mutually agree as follows:



DEFINITIONS

Terms used herein shall have the meanings associated with common usage or
general acceptance, whether industry specific or as used in general business
transactions; except that as used in this Agreement the following terms shall
have the meanings specified:

Affiliate - the term "Affiliate" as used in this Agreement shall mean, with
respect to any specified Person, any other Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person.

Align Product Trademark - the term "Align Product Trademark" as used in this
Agreement shall mean a United States or Canadian Trademark that identifies a
Product.

Align Site - the term "Align Site" as used in this Agreement shall mean Align's
web site which is currently located at www.invisalign.com; or such successor web
site(s) or URL as Align may designate.

Case Accepted - the term "Case Accepted" as used in this Agreement shall mean
acceptance by Align, which acceptance shall not be unreasonably withheld or
delayed, of a purchase order from a Non-Orthodontic dentist for an Invisalign®
System from within the Territory, regardless of whether the Invisalign® System
is for single arch or a dual arch.

Case Evaluation - the term "Case Evaluation" as used in this Agreement shall
mean the review of the patient's initial tooth arrangement to determine whether
the Invisalign® System is an appropriate treatment for the patient's
malocclusion.

Change of Control of Discus - the term "Change of Control of Discus" as used in
this Agreement shall mean the occurrence of any of the following with respect to
Discus at any time after the date hereof: (1) the sale or transfer (in any one
or more of a series of related transactions) of all or substantially all of the
assets of Discus or of more than fifty percent (50%) of the outstanding voting
stock of Discus, other than an offering of voting stock of Discus to the public
pursuant to the rules of the Securities Act of 1933, as amended, to: (a) any
Person who sells products that directly compete with clear polymeric shell
appliance systems used to reposition teeth, (b) any Person who manufactures
products that directly compete with clear polymeric shell appliance systems used
to reposition teeth, or (c) any Person who has a financial interest material to
such Person described in the foregoing clauses (a) or (b) (collectively,
"Prohibited Persons"); or (2) the merger of Discus with or into any Prohibited
Person.

Co-Branded Site - the term "Co-Branded Site" as used in this Agreement shall
mean the portion of the Align Site which is established and co-branded by the
parties in order to accept purchase orders for Products that are submitted by
Customers.

Customer - the term "Customer" as used in this Agreement shall mean a
Non-Orthodontic Dentist within the Territory.

Consumer Advertising - the term "Consumer Advertising" as used in this Agreement
shall mean television, radio, print, outdoor, direct mail or other marketing or
advertising used to create awareness in the general public of the availability
of the Invisalign® System as a form of treatment for malocclusion.

Dentist - the term "Dentist" as used in this Agreement shall mean either a
Non-Orthodontic Dentist or an Orthodontic Dentist.

Design Plan - the term "Design Plan" as used in this Agreement shall mean the
set-up of a model of a patient's initial tooth arrangement in a three
dimensional CAD program and the subsequent morphing (sometimes referred to as
"staging") of the initial tooth arrangement by the CAD program to create each
intermediate tooth arrangement for that patient.

Discus Commission - the term "Discus Commission" as used in this Agreement shall
mean a commission equal to ***** of all payments received by Align in accordance
with this Agreement for Product Sales to Customers.

Discus Products - the term "Discus Products" as used in this Agreement shall
mean a product made or distributed by Discus, other than the Products,
including, but not limited to, the Discus whitening gel and Splash Impression
Material.

Fabrication - the term "Fabrication" as used in this Agreement shall mean the
creation of an Invisalign® System including aligners for each anticipated
intermediate tooth arrangement created pursuant to the patient's Design Plan.

Financing - the term "Financing" as used in this Agreement shall mean financing
provided through a third party financial services company of the Non-
Orthodontic Dentist's fee for the Invisalign® System.

IASG - the term "IASG" shall mean Invisalign Administrative Services Group,
Incorporated, a wholly-owned subsidiary of Align.

Intellectual Property Rights - the term "Intellectual Property Rights" as used
in this Agreement means the Patents, the Trademarks, and all inventions,
copyrights, know-how, trade secrets and all other proprietary rights that relate
to the design, manufacture, operation or service of a parties' products or
services or with respect to which a party has been granted rights by a third
party.

***** Confidential treatment requested for redacted portion.

Invisalign® System - the term "Invisalign® System" as used in this Agreement
shall mean a system for repositioning teeth, comprising a plurality of
individual appliances, and all improvements thereto as Align makes such
improvements generally available to its customers. Each appliance is configured
to be placed successively on the patient's teeth so as to reposition
incrementally the teeth from an initial tooth arrangement, through a plurality
of intermediate tooth arrangements, to a final tooth arrangement. The
Invisalign® System is covered by a series of Patents, properly assigned to Align
in the United States Patent and Trademark Office, including but not limited to
United States Patent Nos. 5,975,893, 6,183,248, 6,210,162, 6,217,325, 6,227,850
and 6,227,851.

Leads - the term "Leads" as used in this Agreement shall mean a telephone call
made by any interested consumer to Align's call center to gather information
about the Invisalign System and seek referral to a Dentist who is certified to
use the Invisalign System.

Minimum Sales Quota - the term "Minimum Sales Quota" as used in this Agreement
shall have the meaning set forth in Section VIII(D).

Non-Orthodontic Dentist - the term "Non-Orthodontic Dentist" as used in this
Agreement shall mean a dentist, other than an Orthodontic Dentist, who is
licensed in the Territory.

Non-Orthodontic Training Day - the term "Non-Orthodontic Training Day" shall
mean a single full day of training provided by Discus to Customers in which all
attending Customers become certified to use the Invisalign System.

On-Going Design Management - the term "On-Going Design Management" as used in
this Agreement shall mean helping Non-Orthodontic Dentists work through problems
that arise in the treatment of malocclusion that may or may not result during
treatment with the Invisalign® System. Such On-Going Design Management may
include a Design Plan and the Fabrication and delivery of a new Invisalign®
System for a particular patient.

Orthodontic Dentist - the term "Orthodontic Dentist" as used in this Agreement
shall mean a licensed practicing dentist, who has received a certificate in
advanced graduate studies in orthodontics at an accredited dental institution.

Patents - the term "Patents" as used in this Agreement shall mean any U.S. or
foreign patents or any utility models that are in force and have not been
declared wholly invalid by a court of competent jurisdiction.

Patient Insurance Reimbursement - the term "Patient Insurance Reimbursement" as
used in this Agreement shall mean the assignment of a procedure reimbursement
code to allow patients to obtain reimbursement from dental insurance providers.

Patient Prescription and Diagnosis Form- the term "Patient Prescription and
Diagnosis Form" as used in this Agreement shall mean Align's standard form, or
any modification thereof that Discus and Align may jointly agree upon, used to
help qualify whether treatment of malocclusion with the Invisalign® System is
appropriate for a particular patient.

Person - the term "Person" as used in this Agreement shall mean an individual,
corporation, partnership, limited partnership, limited liability company,
syndicate, person (including, without limitation, a "person" as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended), trust,
association, entity or government or political subdivision, agency or
instrumentality of a government.

Products - The term "Products" shall mean the products and services provided by
Align to Dentists as listed on Exhibit A.

Professional Liability Insurance Coverage - the term "Professional Liability
Insurance Coverage" as used in this Agreement shall mean professional liability
insurance which will cover incidents that may arise from treatment by a
Non-Orthodontic Dentist through the use of the Invisalign® System, regardless of
whether the particular Non-Orthodontic Dentist's primary professional liability
policy excludes orthodontic treatment.

Practice Based Marketing - the term "Practice Based Marketing" as used in this
Agreement shall mean all marketing that may be used by Non-Orthodontic Dentists
to create awareness among their existing patients, or in some cases potential
patients, of the availability of the Invisalign® System as a form of treatment.
Such Practice Based Marketing shall include but not be limited to counter cards,
Invisalign® System product brochures, point of sale items within the dental
office, direct mail, in-office Invisalign® System videos, and other advertising
offered to Non-Orthodontic Dentists.

Product Sales - the term "Product Sales" as used in this Agreement shall mean
sales of Products to Customers.

Sales Price - the term "Sales Price" as used in this Agreement shall mean the
price for each Product set forth on Exhibit A.

Sales Support - the term "Sales Support " as used in this Agreement shall
include, without limitation, the following services: (1) training for
Non-Orthodontic Dentists and their staffs on how to integrate the Invisalign
System into their practice, (2) ongoing education regarding the ways in which
Align processes cases and how Dentists can best and most effectively clinically
treat a case, and (3) such other reasonable troubleshooting and sales support
services as Align may reasonably request from time to time.

Splash Impression Material - the term "Splash Impression Material" as used in
this Agreement shall mean any hydrophilic vinyl polysiloxany impression material
that Discus sells to Dentists under the Trademark "Splash" or any successor
Trademark developed by Discus for the same products.

Territory - the term "Territory" as used in this Agreement shall mean the United
States and Canada.

Trade Advertising - the term "Trade Advertising" as used in this Agreement shall
mean all marketing and advertising to Customers.

Trademark - the term "Trademark" as used in this Agreement shall mean a
trademark, service mark, logotype or symbol which has achieved common law
trademark status in any jurisdiction and which identifies the products or
services of a party or a third party, as the case may be.

Training - the term "Training" as used in this Agreement shall mean teaching the
Non-Orthodontic Dentists and their staffs: (1) the features and benefits of the
Invisalign® System, (2) how to market the Invisalign® System using the Practice
Based Marketing in order to generate cases, (3) how to evaluate a patient to
determine whether the Invisalign® System may be an appropriate form of
treatment, (4) how to gather, prepare and submit adequate information about the
patient such that Align can properly prepare a Design Plan for that patient,
including but not limited to the proper technique for taking an impression of
sufficient quality as to permit Case Evaluation and a Design Plan, (5) how to
teach patients the appropriate way to use the Invisalign® System, (6) how to use
equipment and software that may be required to treat patients using the
Invisalign® System, and (7) all aspects of prescribing, using, and promotion of
Products in the Territory.

APPOINTMENT AND AUTHORITY

Appointment

. Subject to the terms and conditions set forth herein, Align does hereby
appoint Discus as the exclusive, except as to Align and IASG as provided herein,
marketing and sales representative to solicit orders for Products from Customers
and to perform the other obligations specified in this Agreement. Discus hereby
accepts such appointment.



Restrictions

. Discus shall not sell, offer to sell, or promote the Products outside the
Territory, or to Orthodontic Dentists anywhere.



Referrals

. Discus shall forward to Align all inquiries relating to the Products that
Discus receives from Orthodontic Dentists within the Territory and from all
customers or potential customers outside the Territory.



Exclusivity

. In the event that Align receives requests for purchase of or information
relating to the Products from Customers, Align shall forward such requests to
Discus. Under no circumstances shall Align fabricate or accept orders for the
Products (1) from Customers, (2) from IASG or a subagent of IASG for sales by
IASG or any IASG subagent to Customers, or (3) from any Person, other than IASG,
who Align knows intends to resell the Products to Customers, unless Align
complies with Section III(F) below.



Subagents of Discus

. Discus may appoint subagents with Align's prior written consent, which consent
shall not be unreasonably withheld or delayed. Regardless of the appointment of
subagents, Discus shall remain responsible for the performance of all its
obligations hereunder. Discus shall notify Align in advance of all proposed
agreements with subagents and shall submit to Align for its review any and all
agreements and other documents between or involving Discus and any proposed
subagent with respect to the sale of Products. All subagents must agree to be
bound by the provisions of this Agreement, as well as any further reasonable
terms and conditions which Align may at its sole discretion reasonably choose to
impose.



Conflict of Interest

. Discus warrants to Align that (1) neither Discus nor any Affiliate of Discus
currently represents or promotes any lines or products that directly compete
with clear polymeric shell appliance systems used to reposition teeth., and (2)
during the term of this Agreement, neither Discus nor any Affiliate of Discus
shall, without Align's prior written consent, distribute, sell, promote, or
market within the Territory any lines or products that directly compete with
clear polymeric shell appliance systems used to reposition teeth.



Independent Contractors

. The relationship of Align and Discus established by this Agreement is that of
independent contractors, and nothing contained in this Agreement shall be
construed to give either party the power to direct and control the day-to-day
activities of the other or allow one party to create or assume any obligation on
behalf of the other for any purpose whatsoever, except for (1) the marketing of
Products in accordance with the terms of this Agreement; (2) the solicitation
and referral of orders from Non-Orthodontic Dentists to purchase Products from
Align; and (3) the performance of other obligations specified in this Agreement.
All financial obligations associated with Discus's business are the sole
responsibility of Discus.



TERMS OF SALES OF PRODUCTS BY DISCUS

Purchase Orders

. This Agreement contemplates that Customers shall submit purchase orders for
Products (i) electronically using the Co-Branded Site, (ii) using written order
forms, or (iii) otherwise. No Products shall be furnished to a Customer by
virtue of this Agreement alone, but shall require that a Customer submit a
purchase order through one of the enumerated methods. All such purchase orders
are subject to Align's acceptance, which acceptance shall not be unreasonably
withheld or delayed.



Terms and Conditions

. All purchase orders for Products submitted by Customers during the term of
this Agreement shall be subject to the terms and conditions of this Agreement
which shall supercede any terms or conditions contained in any communications
between a Customer and Align or between Discus and Align, whether through the
Co- Branded Site or otherwise.



Orders Submitted through Co-Branded Site

. The parties will use reasonable efforts to create a mechanism within the
Co-Branded Site, for example a unique identifier number, to enable the tracking
of sales of Products to Customers who have completed the Training provided by
Discus.



Sales Price Changes

. The Sales Price for each Product may be changed by Align from time to time
provided that (1) Align shall give Discus sixty (60) days prior notice before
the change in Sales Prices becomes effective, and (2) the price of Invisalign
Systems to Customers shall at all times be substantially the same as the prices
charged by Align to Orthodontic Dentists.



Billing, Collection and Payments

. Align shall be responsible for billing and collection of the Sales Price from
the Customers for orders placed and fulfilled under this Agreement. Within
fifteen (15) days of the end of each calendar month, Align shall pay Discus the
Discus Commission for all Product Sales that are shipped by Align to Customers
in such month. Align shall include with the monthly remittance the gross detail
of invoices being remitted against such that Discus can verify the accuracy of
the remittance. Any amounts owed to Discus by Align which have been received by
Align and have not been remitted to Discus as required herein shall be subject
to a service charge at the lower of the rate of one and one-half percent (1.5%)
per month or the maximum rate permitted by law.



Orders Accepted by Align or IASG

. In the event that Align fabricates or accepts orders for the Products (1) from
Customers, (2) from IASG or a subagent of IASG for sales by IASG or any subagent
of IASG to Customers, or (3) from any Person, other than IASG, who Align knows
intends to resell the Products to Customers, Align agrees to do the following:
(a) within ten (10) days of fabrication or receipt of the order, notify Discus
of receipt of the order by providing to Discus a copy of the invoice for the
order, (b) pay to Discus the Discus Commission for such Product sale in
accordance with subsection (E) above, and (c) credit the Sales Price of the
Product sale toward Discus' Minimum Sales Quota for the relevant sales period
and the bonus calculations set forth in Section IV(G) below.



Bonus

. If Discus exceeds the Minimum Sales Quota for a particular calendar year by an
amount of Product Sales equal to ***** (a "Bonus Increment"), then Align shall
pay to Discus, in addition to the normal Discus Commission the following bonus
payments: ***** For example:



(a) If the Product Sales in any calendar year exceed the Discus Minimum Sales
Quota for such calendar year by an amount equal to *****;

(b) If the Product Sales in any calendar year exceed the Minimum Sales Quota for
such year by an amount equal to *****

(c) If the Product Sales in any calendar year exceed the Minimum Sales Quota for
such year by an amount equal to *****

For the purpose of calculating these bonus payments in calendar year 2002, the
three Minimum Sales Quotas that correspond with the three sales periods that
fall within calendar year 2002 shall be added together and treated as a single
Minimum Sales Quotas for calendar year 2002 and all sales attributable to
meeting each of those Minimum Sales Quotas shall be added together to calculate
whether Discus is entitled to a bonus under this Section III(G) for calendar
year 2002.

For the purpose of calculating these bonus payments in calendar year 2003, the
two Minimum Sales Quotas that correspond with the two sales periods that fall
within calendar year 2003 shall be added together and treated as a single
Minimum Sales Quotas for calendar year 2003 and all sales attributable to
meeting each of those two Minimum Sales Quotas shall be added together to
calculate whether Discus is entitled to a bonus under this Section III(G) for
calendar year 2003. Any bonus amount payable under this Section III(G) shall be
paid by Align within ninety (90) days of the end of the calendar year to which
it applies.

DISCUS RESPONSIBILITIES

Training and Sales Support by Discus

. Discus shall, at its sole expense, provide initial and continuing Training of
and Sales Support to Customers. The Training and Sales Support shall (1) be
performed only by specially and properly trained personnel of Discus or agents
of Discus, (2) be of the highest quality, and (3) be performed promptly. Discus
shall at its sole expense develop and deliver to the Non-Orthodontic Dentists
Practice Based Marketing materials and strategies. Align shall have the right to
review and approve of all such materials, which approval shall not be
unreasonably withheld or delayed. Discus hereby agrees that (a) it shall use
best efforts to provide Training to (i) at least 3000 Customers between the
Effective Date and March 31, 2002 and (ii) at least 5000 Customers in each of
the first four (4) years following the date of this Agreement, and (b) subject
to Section IV(B)(2) below, it shall conduct eight (8) Non-Orthodontic Training
Days by December 31, 2001, and an additional twenty-four (24) Non-Orthodontic
Training Days by March 31, 2002



***** Confidential treatment requested for redacted portion.

Support of Discus by Align

. Align shall provide reasonable sales and technical training, and technical
support to Discus's personnel, with the frequency and content of the training to
be determined by agreement between Discus and Align. Align and Discus shall each
pay its own costs for travel, food, and lodging during the training period. In
addition to sales and technical training, Align shall cooperate with Discus in
establishing efficient promotional procedures and policies, as set forth in
Section VI(E) below. Align shall promptly respond to Discus's reasonable
technical questions relating to the Products.

Align agrees that (1) it shall provide any and all reasonable assistance
requested by Discus (a) for the training of Discus' staff, (b) for the training
of Discus' trainers, (c) for the training of Discus' sales force, and (d) with
respect to the performance of Discus' obligations under this Agreement, and (2)
in consideration of the Discus Non-Orthodontic Training Day commitments set
forth in Section IV(A)(b) above, Align shall (a) provide two (2) full days of
training to Discus' sales force by December 31, 2001, (b) it shall ensure that
one (1) Align sales representative and one (1) Orthodontist certified to use the
Invisalign System attend each of the Non-Orthodontic Training Days referenced in
Section IV(A)(b) above.



Marketing and Promotion to Non-Orthodontic Dentists

. Discus shall, at its sole expense, vigorously promote the sale of the Products
to Customers, beginning as soon as feasible after the date of this Agreement,
using generally the same channels and methods, exercising the same diligence,
and adhering to the same standards that it employs with respect to other
products sold by Discus. Discus shall advertise the Products in trade
publications within the Territory, participate in appropriate trade shows, and
directly solicit orders from Customers for the Products. Discus shall place
twenty-four (24) or more national trade magazine advertisements per calendar
year and exhibit Products at every non-orthodontic dental trade show in the
Territory with two thousand (2000) or more Non-Orthodontic Dentists in
attendance. Discus shall use reasonable efforts to keep Align apprised of
Discus' plans and efforts with respect to such promotions, and Align may comment
to Discus with respect to such promotions. Discus, however, shall have complete
discretion with respect to all decisions.



Training Fees

. For Training provided by Discus, Discus may charge each Customer a fee. Discus
shall submit to Align for approval, which approval shall not be unreasonably
withheld or delayed, the amount of the fee that each Customer shall be charged
for the Training. The fee shall be no less than ***** per Non-Orthodontic
Dentist. The fee for the Training shall be paid directly to Align by the
Non-Orthodontic Dentist. Within ten (10) days of the end of any month in which
Align receives fees from Non-Orthodontic Dentists to whom Discus provided
Training, Align shall pay Discus a fee per Non-Orthodontic Dentist equal *****,
plus *****.



Customer Service

. Discus shall, at Discus's sole expense, provide any and all support for
Customers and/or their staffs with regard to billing and payment collection.



Compliance with Laws and Good Commercial Practices

. Discus shall use its best efforts to promote and sell the Products for use
only by qualified Customers in compliance with local laws and regulations and
good commercial practice and for uses and applications reasonably approved by
Align for the Products. Discus and its employees and agents shall not promote
the Products for any indications or applications, as the case may be, not
approved for such Products by applicable regulatory authorities.



***** Confidential treatment requested for redacted portion.

Customer Relationships and Reporting

. Discus shall, at Discus's sole expense and consistent with the sales policies
of Align and with good business practice: (1) place the Products in Discus's
literature as soon as possible; (2) provide adequate contact with existing and
potential customers within the Territory on a regular basis; and (3) assist
Align in assessing customer requirements for the Products, including
modifications and improvements thereto, in terms of quality, design, functional
capability, and other features. Discus shall provide Align as reasonably
requested by Align no more frequently than on a quarterly basis: market research
information, as reasonably requested by Align for purposes of Align's market
research, regarding competition and changes in the market within the Territory.
In particular, market research information will include information on the
practice types of the Non- Orthodontic Dentists who purchase Products, and
Product adoption rates of Non-Orthodontic Dentists.



Patient Contact

. Discus acknowledges and agrees that it shall not be permitted to contact or in
any way communicate directly with patients in connection with its Training,
Sales Support, marketing, promotion or customer support activities or for any
other reason under this Agreement.



Recordkeeping

. Align reserves the right to authorize a representative of Align, at Align's
expense, to audit Discus's records relating to orders for and sales of the
Products, the Training, the Sales Support, the Minimum Sales Quotas and any
other matters necessary to confirm compliance with this Agreement in the
Territory. Upon prior written notice, Discus shall provide reasonable access to
such records during normal business hours at Discus's business locations. Discus
shall maintain all such records at Discus's location for the greater of two (2)
years after termination of this Agreement or as long as required by regulatory
requirements in the Territory. Discus shall promptly provide to Align all
information and documents received or prepared by Discus relating to the
Products. Discus reserves the right to authorize a representative of Discus, at
Discus's expense, to audit Align's records relating to orders for and sales of
the Products, the Training, the Minimum Sales Quotas case start kits and any
other matters necessary to confirm compliance with this Agreement. Upon prior
written notice, Align shall provide reasonable access to such records during
normal business hours at Align's business locations. Align shall maintain all
such records at Align's location for the greater of two (2) years after
termination of this Agreement or as long as required by regulatory requirements
in the Territory. Align shall promptly provide to Discus all information and
documents received or prepared by Align relating to the sale of Products to
Customers.



Limitation on Discus's Rights to the Products

. Discus shall have no right to copy, modify, manufacture or remanufacture any
Product or part thereof and no license under any of Align's Intellectual
Property Rights is granted to Discus hereunder, except for the use of the Align
Product Trademarks as expressly provided in Section X(F) below. Discus shall not
make any changes, alterations, modifications or additions to the Products
without prior written approval of Align.



ALIGN'S RESPONSIBILITIES

Supply of Information on Current and Future Distribution

. In order to develop a coherent and strategic marketing and distribution plan
for the Invisalign
®
System, Align shall provide to Discus a complete and detailed description of
each and every current marketing, distribution and/or sales plan currently being
implemented or planned for implementation with regard to the Invisalign
®
System, including but not limited to the creative project cooperatives and
Align's distribution to Orthodontic Dentists, except that Align shall not be
obligated to disclose any information which is subject to a confidentiality
commitment of Align or which disclosure would violate privacy rights of
individual patients.



Supply of Invisalign® System Training Information

. To assist Discus in providing Training, Align shall provide to Discus, free of
charge, any and all training materials that Align has developed or may develop
in the future with regard to the Invisalign
®
System for use by Discus in its Training, which materials Discus may modify as
it deems necessary. All modifications shall be submitted to Align for prior
approval, which approval shall not be unreasonably withheld or delayed.



Supply of Invisalign® System Information

. To assist Discus in the marketing of its Training to Customers and in the
marketing of the Invisalign
®
System to Customers, patients and potential patients, Align shall provide to
Discus, free of charge, any and all marketing materials that Align has developed
or may develop in the future with regard to the Invisalign
®
System, which materials Discus may modify as it deems necessary. All
modifications shall be submitted to Align for approval, which approval shall not
be unreasonably withheld or delayed.



Case Evaluation

. Align shall perform for the Customers, a Case Evaluation from a suitable
impression (and, if available, periapical radiographs of the patient's teeth) to
determine whether the Invisalign
®
System is an appropriate method for correcting malocclusion. Align shall use
reasonable efforts to provide the conclusions of such evaluation to the
originating Customer and Discus within two (2) business days of delivery of the
impression to Align.



Discounts

. Through the end of calendar year 2002, the parties agree that Discus shall
have the right to offer first time users a Five Hundred Dollar ($500.00)
discount off the Sales Price set forth on Exhibit A for that first time user's
first Case Accepted. Discus agrees that the $500 first time user discount must
be redeemed with respect to a Case Accepted within the thirty (30) days
immediately following the training provided by Discus. Through the end of the
first full calendar year of this Agreement, Align agrees that it shall credit
any discounts or rebates, including but not limited to the $500 first time user
discount, toward the Minimum Sales Quotas for sales periods during that calendar
year.



Customer Service

. Align shall provide technical support for the Customers and/or their staffs
with regard to Case Evaluation and On-Going Design Management.



Clinical Evaluations for the Invisalign® System

. Align shall provide to Discus as they become available clinical evaluation
results for the Invisalign
®
System, which clinical evaluation results demonstrate its efficacy at treating
Class I, Class II and Class III malocclusions (inclusive of subdivisions and
extraction cases).



Fabrication of the Invisalign® System

. Align shall use reasonable efforts to provide, in appropriate cases and for
those Customers who request the service, ClinCheck for review by the Customer
within seven (7) business days after acceptance. Align shall use reasonable
efforts to provide any changes or modifications to the ClinCheck treatment plan
requested by the Customer within a reasonable amount of time. After ClinCheck
has been approved by the Customer, Align shall use reasonable efforts to
manufacture the Invisalign System and ship the Invisalign System to the Customer
within seventeen (17) business days.



Case-Start Kits

. Align shall provide to Discus as many case-start kits as Discus may need for
the solicitation of purchase orders for Products from Customers which case-start
kits Discus shall deliver to the Customers. Upon identification of an Invisalign
®
System candidate, the Customers and/or staffs shall complete the information in
the case-start kit and return the information to Align for Case Evaluation.
Align shall advise Discus of the arrival of a case-start kit as quickly as is
reasonable under the circumstances.



Consumer Advertising

. Each year Align and Discus shall jointly develop Consumer Advertising. Align,
with the assistance of Discus, shall develop and draft a comprehensive Consumer
Advertising plan not later than 60 days prior to the commencement of the
calendar year. At its sole expense and consistent with the Consumer Advertising
plan, Align shall itself or with the assistance of one or more third party(ies):
(1) develop the Consumer Advertising pieces stated in the Consumer Advertising
plan and (2) purchase the required media time and space for the Consumer
Advertising stated in the Consumer Advertising plan. Each Consumer Advertising
piece shall be shared with Discus and Discus shall provide comments to Align
prior to use by Align. In support of Consumer Advertising, Align shall spend, at
a minimum, the following amounts on Consumer Advertising

provided that Discus has not given notice of termination of this Agreement:



From the Effective Date through the end of calendar year 2002*****.

For the calendar year 2003, *****.

For the calendar year 2004, *****.

For the calendar year 2005, *****.

For the calendar year 2006, *****.

Should this Agreement be renewed for the additional five-year period pursuant to
Section VIII(B), the Consumer Advertising to Non-Orthodontic Dentists will be
specified in the renewal agreement.

Without limiting the generality of the foregoing, Align specifically agrees that
for no calendar year during the term of this Agreement or any renewal thereof,
shall the Consumer Advertising spent by Align be less than ***** of the Minimum
Sales Quota for such calendar year.

Allocation of Leads

. Align shall allocate Leads generated by Consumer Advertising between Dentists
who are certified to use the Invisalign System as follows:



(1) Dentists shall be assigned to one of three (3) tiers of preference for
receiving Leads depending on factors ("Tiering Criteria") which include, without
limitation: (a) the productivity of a Dentist (measured by the number of cases
submitted on a monthly basis), and (b) a Dentist's proximity to a caller. Where
possible, preference will be given by Align in assigning Leads to Dentists in
higher tiers and no preference will be given to Orthodontic Dentists over
Non-Orthodontic Dentists.

***** Confidential treatment requested for redacted portion.

(2) Non-Orthodontic Dentists who have completed Training and been certified to
use the Invisalign System but who have not yet submitted cases, will be placed
in the top tier for a sixty (60) day trial period during which they will have
the opportunity to demonstrate that they have the ability to perform in
accordance with the then-applicable Tiering Criteria for the top tier. At the
expiration of such sixty (60) day trial period one of the following things will
happen: (a) if the Non-Orthodontic Dentist has performed in accordance with such
Tiering Criteria, then he or she will remain in such tier, (b) if the
Non-Orthodontic Dentist has failed to perform in accordance with such Tiering
Criteria, then he or she will be re-assigned to the appropriate tier.

(3) The parties agree to review Tiering Criteria every six (6) months for
modification, however Align shall have sole discretion over final decisions
regarding Tiering Criteria and the assignments made pursuant thereto.

(4) The Tiering Criteria will be communicated to all Dentists who have been
certified to use the Invisalign System.

Splashä Impression Material

. Align shall use commercially reasonable efforts to promote the use of Discus'
Splash
ä
Impression Material with the Invisalign
®
System, provided such Splash
ä
Impression Material remains safe and effective for its intended use.



*****

Aligner Design Services

. Align agrees that (1) it shall use reasonable efforts to establish a separate
legal entity that is wholly-owned by Align to provide aligner design services to
Dentists, and (2) Discus shall receive a commission of ***** on sales of such
aligner design services to Customers during the term of this Agreement.



DISCUS AND ALIGN JOINT RESPONSIBILITIES

Financing Program

. Align and Discus shall use reasonable efforts to develop sources of Financing
for Customers for the Invisalign
®
Systems.



Professional Liability Insurance Coverage

. Align and Discus shall use reasonable efforts to work with insurance providers
to provide and develop a Professional Liability Insurance Coverage program for
Customers for treatment using the Invisalign
®
System.



Patient Insurance Reimbursement

. Align and Discus shall use reasonable efforts to work with dental insurance
providers to allow for Patient Insurance Reimbursement.



Panoramic Radiographs and Cephalometric Radiographs

. Align and Discus, in an effort to deliver a turn-key business model for the
Customers, shall use reasonable efforts to develop and/or identify a network of
radiology centers that are readily available to Customers throughout the
Territory, such that Customers are able to refer patients to obtain, if
necessary, panoramic radiographic and cephalometric radiographic images for
transmission to Align for a Design Plan.



***** Confidential treatment requested for redacted portion.

Trade Advertising

. Each year Align and Discus shall jointly develop Trade Advertising. Discus,
with the assistance of Align, shall develop and draft a comprehensive Trade
Advertising plan not later than 60 days prior to the commencement of the
calendar year. At its sole expense and consistent with the Trade Advertising
plan, Discus shall itself or with the assistance of one or more third
party(ies): (1) develop the Trade Advertising pieces stated in the Trade
Advertising plan and (2) purchase the required media time and space for the
Trade Advertising stated in the Trade Advertising plan. Each Trade Advertising
piece shall be shared with Align and Align shall provide comments to Discus
prior to use by Discus.



Streamlining Case Evaluation

. Both Discus and Align shall use reasonable efforts to simplify and streamline
the Case Evaluation process to avoid false starts by the Customers (i.e.
eliminate to the extent possible the sending of information on patients for whom
the Invisalign
®
System is not an appropriate form of treatment).



WARRANTIES AND LIMITATION OF LIABILITY

Align Warranty Disclaimer

. EXCEPT (i) FOR THE WARRANTY MADE DIRECTLY TO CUSTOMERS OR END-USERS IN
DOCUMENTATION INCLUDED WITH ALIGN'S PRODUCTS, OR (ii) AS EXPRESSLY PROVIDED
OTHERWISE HEREIN, ALIGN MAKES NO WARRANTIES TO ANY PERSON OR ENTITY WITH RESPECT
TO THE PRODUCTS OR ANY LICENSES OR SERVICES PROVIDED HEREUNDER AND DISCLAIMS ALL
IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF QUALITY,
PERFORMANCE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. NOR ARE THERE ANY WARRANTIES CREATED BY COURSE OF DEALING, COURSE OF
PERFORMANCE OR TRADE USAGE. DISCUS' SOLE AND EXCLUSIVE REMEDY FOR INFRINGEMENT
IS PROVIDED IN SECTION X(A) HEREOF. THE FOREGOING EXCLUSIONS ARE AN ESSENTIAL
PART OF THIS AGREEMENT AND FORMED THE BASIS FOR DETERMINING THE DISCUS
COMMISSION AND ANY OTHER FEES TO BE PAID TO DISCUS UNDER THIS AGREEMENT.



Discus Warranty Disclaimer

. EXCEPT (i) FOR THE WARRANTY MADE DIRECTLY TO CUSTOMERS OR END-USERS IN
DOCUMENTATION INCLUDED WITH DISCUS'S PRODUCTS, OR (ii) AS EXPRESSLY PROVIDED
OTHERWISE HEREIN, DISCUS MAKES NO WARRANTIES TO ANY PERSON OR ENTITY WITH
RESPECT TO THE DISCUS PRODUCTS OR ANY LICENSES OR SERVICES PROVIDED HEREUNDER
AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES
OF QUALITY, PERFORMANCE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. NOR ARE THERE ANY WARRANTIES CREATED BY COURSE OF DEALING,
COURSE OF PERFORMANCE OR TRADE USAGE. ALIGN'S SOLE AND EXCLUSIVE REMEDY FOR
INFRINGEMENT IS PROVIDED IN SECTION X(A) HEREOF. THE FOREGOING EXCLUSIONS ARE AN
ESSENTIAL PART OF THIS AGREEMENT.



LIMITATION OF LIABILITY

. IN NO EVENT SHALL ALIGN BE LIABLE FOR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS
BY ANYONE. EXCEPT AS MAY BE SPECIFICALLY PROVIDED FOR IN SECTION X(A), ALIGN
SHALL NOT BE LIABLE TO DISCUS OR ANY OTHER PERSON OR ENTITY UNDER ANY CONTRACT,
STRICT LIABILITY, NEGLIGENCE OR OTHER LEGAL OR EQUITABLE THEORY, FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES OR
LOST PROFITS, HOWEVER CAUSED, IN CONNECTION WITH THE SUBJECT MATTER OF THIS
AGREEMENT, WHETHER OR NOT ALIGN HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE.

LIMITATION OF LIABILITY

. IN NO EVENT SHALL DISCUS BE LIABLE FOR COSTS OF PROCUREMENT OF SUBSTITUTE
GOODS BY ANYONE. EXCEPT AS MAY BE SPECIFICALLY PROVIDED FOR IN SECTION X(A),
DISCUS SHALL NOT BE LIABLE TO ALIGN OR ANY OTHER PERSON OR ENTITY UNDER ANY
CONTRACT, STRICT LIABILITY, NEGLIGENCE OR OTHER LEGAL OR EQUITABLE THEORY, FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES
OR LOST PROFITS, HOWEVER CAUSED, IN CONNECTION WITH THE SUBJECT MATTER OF THIS
AGREEMENT, WHETHER OR NOT DISCUS HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE.



TERMINATION AND RENEWAL RIGHTS; CHANGE OF CONTROL OF DISCUS

Term

. The term of the Agreement commences on the Effective Date and continues
through December 31, 2006, unless terminated as set forth below.



Renewal Rights

. Align shall have the right to extend the term of this Agreement for an
additional five years through December 31, 2011 provided that it advises the
Discus of its intent to renew in writing no later than February 28, 2006.
Provided that Discus has met it Minimum Annual Sales Quotas for calendar years
2004 and 2005, Discus shall have the right to extend the term of this Agreement
for an additional five years through December 31, 2011 provided that it advises
Align of its intent to renew in writing no later than February 28, 2006. Both
parties agree that they shall use best efforts to develop Minimum Sales Quotas
for each of the five (5) years during the renewal term, each of which Minimum
Sales Quotas the parties agree shall cover a calendar year. If by March 31,
2006, the parties are still unable to reach agreement on Minimum Sales Quotas
for any of the five years of the renewal term, Discus and Align shall each
appoint a non-employee director of its respective company to negotiate Minimum
Sales Quotas for the renewal term. If the appointees are unable to reach an
agreement by May 31, 2006, then the following terms shall apply:



(1) The Minimum Sales Quotas for each calendar year during the renewal period
shall increase from the previous calendar year's Minimum Sales Quota by fifteen
percent (15%); or

(2) Discus shall have an option, exercisable until June 30, 2006, to sell back
all of its rights under this Agreement for a payment equal to three (3)
multiplied by the total Discus Commissions earned by Discus during the twelve
(12) month period beginning on July 1, 2005 and ending on June 30, 2006. Align
shall make such payment in five equal installments of twenty percent (20%), each
of which shall be paid no later than the following dates: September 30, 2006,
October 31, 2006, November 30, 2006, December 31, 2006 and January 31, 2007.

Right of Discus to Terminate Agreement for Convenience

. Discus shall have the right to terminate this Agreement at any time and for
any reason upon one hundred eighty (180) days prior written notice to Align.
Should another manufacturer, supplier, or provider of orthodontic appliances at
anytime offer a product or system which includes multiple, pre-manufactured,
removable orthodontic appliances and which represents a disruptive technology
which significantly reduces present and/or anticipated future sales of Product,
then Discus shall have the right to terminate this Agreement upon ninety (90)
days written notice to Align.



Right of Align to Terminate Agreement for Discus Failure to Meet Minimum Sales
Quota

.



(1) Align's Termination Rights.

Except as expressly provided otherwise below, Align shall have the right to give
written notice of termination of this Agreement to Discus within forty-five (45)
days after the end of any sales period set forth below where Discus has failed
to meet the following minimum sales quotas (each, a "Minimum Sales Quota"). In
the event Align provides such termination notice, Align shall have the right to
set the effective date of such termination to be any date within 180 days after
the date of such termination notice. In the event that Align does not provide
such notice or terminate this Agreement within the time periods provided, Align
shall be deemed to have waived its termination rights with respect to that
particular sales period although such waiver shall not affect Align's
termination rights with respect to future sales periods.

The Minimum Sales Quota for the sales period extending from the execution of
this Agreement through the end of March 2002 shall be *****

The Minimum Sales Quota for the sales period extending from April 1, 2002
through June 30, 2002 shall be *****.

The Minimum Sales Quota for the last six (6) months of calendar year 2002 shall
be *****.

The Minimum Sales Quota for the first six (6) months of calendar year 2003 shall
be *****.

The Minimum Sales Quotas for the last six (6) months of calendar year 2003 shall
be *****.

The Minimum Sales Quota for the calendar year 2004 shall be *****.

The Minimum Sales Quota for the calendar year 2005 shall be *****.

The Minimum Sales Quota for the calendar year 2006, shall be *****

2. Exceptions to Align's Termination Rights.

Align's termination rights under this subsection (D) shall be subject to
following:

***** Confidential treatment requested for redacted portion.

(a) Align shall not have the right to terminate in any sales period if the
cumulative sales for that sales period when combined with the sales during the
immediately preceding two (2) sales periods meet or exceed the combined Minimum
Sales Quotas for the three (3) sales periods.

(b) In addition, in the event that Discus meets eighty percent (80%) of any
particular Minimum Sales Quota, Discus shall have one-half (1/2) of the
following sales period (the "Cure Period") to achieve thirty-five percent (35%)
of the Minimum Sales Quota for the Cure Period, in which case Align shall not
have the right to terminate this Agreement for Discus' failure to meet the
Minimum Sales Quota for the sales period immediately preceding the Cure Period.
However, if Discus fails to achieve thirty-five percent (35%) of the Minimum
Sales Quota during the Cure Period, Align shall have the right to (a) give
written notice of termination of this Agreement to Discus within forty-five (45)
days after the end of such Cure Period, and (b) set the effective date of such
termination to be any date within 180 days after the date of such termination
notice. In the event that Align does not provide such notice or terminate this
Agreement within the time periods provided, Align shall be deemed to have waived
its rights with respect to that particular sales period and Cure Period although
such waiver shall not affect Align's rights with respect to future sales periods
or Cure Periods.

(c) In the event Discus achieves at least sixty percent (60%) of the Minimum
Sales Quota for such sales period and Align then elects to terminate this
Agreement at the end of such sales period (the "Final Sales Period") or
following the failure to cure as provided for in the preceding section, then
Align will pay Discus the following amounts for all orders received from
Non-Orthodontic Dentists who (i) have submitted an order for at least one case
prior to the effective date of any termination of this Agreement under this
Section (D), and (ii) either paid for such order prior to or within ninety (90)
days of the effective date of any termination of this Agreement under this
Section (D)(X) fifty percent (50%) of the Discus Commission for all orders
received from such Non-Orthodontic Dentists in the next twelve (12) month period
immediately following the Final Sales Period; (Y) thirty-three percent (33%) of
the Discus Commission for all orders received from such Non-Orthodontic Dentists
in the second twelve (12) month period following the Final Sales Period; and (Z)
twenty percent (20%) of the Discus Commission for all orders received from such
Non-Orthodontic Dentists in the third twelve (12) month period following the
Final Sales Period.

Align's Right to Terminate Agreement for Convenience.

At any time after December 31, 2003, Align has the right, upon sixty (60) days'
notice to Discus, to terminate this Agreement by paying to Discus an amount
equal to five times Discus's past twelve month's revenue calculated based on the
"Discus Commission" that Discus received in the twelve (12) months ending at the
end of the month immediately prior to such termination.



Mutual Right to Terminate for Cause.

If either party is in default in the performance of any material provision of
this Agreement, then the non-defaulting party shall have the right to terminate
this Agreement by giving written notice to the defaulting party which
termination shall become effective thirty (30) days after receipt by the
defaulting party unless the defaulting party cures the breach within such thirty
(30) day period.



Mutual Right to Terminate for Insolvency

. At the discretion of the non-insolvent party, this Agreement shall terminate
immediately upon notice to the other party (1) upon the institution by or
against such other party of insolvency, receivership or bankruptcy proceedings
or any other proceedings for the settlement of such party's debts, (2) upon such
party making an assignment for the benefit of its creditors, or (3) upon such
party's dissolution or ceasing to do business.



(H) Effect of a Change of Control of Discus.

1. Definitions. For purposes of this Section VIII(H), the following terms shall
have the meanings specified:

(a) The term "Excess Sales Quota Percentage" for any period of time shall mean
the percentage derived from the following calculation: (i) the Product Sales for
such period of time calculated on an annualized basis (e.g., multiplied by the
number two (2) if the period of time is six (6) months or two calendar quarters,
and multiplied by four (4) if the period of time is three (3) months or one (1)
calendar quarter); minus (ii) the applicable Original Annual Minimum Sales
Quota; divided by (iii) the applicable Original Annual Minimum Sales Quota.

(b) The term "Original Minimum Annual Sales Quota" shall mean: (i) ***** in the
case of calendar year 2002; (ii) ***** in the case of calendar year 2003; (iii)
***** in the case of calendar year 2004; (iv) ***** in the case of calendar year
2005; and (v) *****.

2. (H) Effect of a Change of Control of Discus.

1. Definitions. For purposes of this Section VIII(H), the following terms shall
have the meanings specified:

(a) The term "Excess Sales Quota Percentage" for any period of time shall mean
the percentage derived from the following calculation: (i) the Product Sales for
such period of time calculated on an annualized basis (e.g., multiplied by the
number two (2) if the period of time is six (6) months or two calendar quarters,
and multiplied by four (4) if the period of time is three (3) months or one (1)
calendar quarter); minus (ii) the applicable Original Annual Minimum Sales
Quota; divided by (iii) the applicable Original Annual Minimum Sales Quota.

(b) The term "Original Minimum Annual Sales Quota" shall mean: (i) ***** in the
case of calendar year 2002; (ii) *****in the case of calendar year 2003; (iii)
***** in the case of calendar year 2004; (iv) ***** in the case of calendar year
2005; and (v) ***** in the case of calendar year 2006.

2. Effect of a Change of Control of Discus. A Change of Control of Discus (as
defined in Section I(F) above) shall have the following effects:

(a) Effective the first day of the first full calendar quarter following the
effective date of the Change of Control of Discus, the Minimum Sales Quotas set
forth in Section (VIII)(D)(1) above shall become quarterly Minimum Sales Quotas
which shall be calculated as follows.

(i) The Minimum Sales Quota for the first quarter of any calendar year during
the remaining term of this Agreement shall be equal to the applicable Original
Annual Minimum Sales Quota multiplied by the higher of (X) 18%, or (Y) the
Excess Sales Quota Percentage for the prior six (6) months.

***** Confidential treatment requested for redacted portion.

(ii) The Minimum Sales Quota for the second quarter of any calendar year during
the remaining term of this Agreement shall be equal to the applicable Original
Minimum Annual Sales Quota, multiplied by the higher of (X) 22%, or (Y) the
average of (I) the Excess Sales Quota Percentage the prior three (3) months
(i.e., the just-ended first quarter in such calendar year), and (II) the Excess
Sales Quota Percentage for the prior fourth, fifth and six months (i.e., the
fourth quarter from the immediately preceding calendar year).

(iii) The Minimum Sales Quota for the third quarter of any calendar year during
the remaining term of this Agreement shall be equal to the applicable Original
Minimum Annual Sales Quota, multiplied by the higher of (X) 28%, or (Y) the
Excess Sales Quota Percentage for the prior six (6) months.

 i.  The Minimum Sales Quota for the forth quarter of any calendar year during
     the remaining term of this Agreement shall be equal to the applicable
     Original Minimum Annual Sales Quota, multiplied by the higher of (X) 32%,
     and (Y) the Excess Sales Quota Percentage for the prior six (6) months.
 ii. EXAMPLES:

 a. *****

(b) Section VIII(D)(2)(c) shall terminate in its entirety.

Return of Materials

. All instructional, promotional, advertising, and similar materials, as well as
all customer database(s) developed jointly or solely by either party for
performance hereunder, as well as Intellectual Property Rights or other data
(including customer databases), photographs, samples, literature, and sales aids
of every kind developed hereunder shall, to the extent that they are Align's
property, remain the property of Align. Additionally, upon termination, any and
all copyrights which may have been obtained by Discus on Invisalign
®
promotional materials shall be assigned to Align. Within thirty (30) days after
the termination of this Agreement, Discus shall ship all such items in Discus's
possession or under Discus's control, as well as any records, files or other
information related to patients of Customers, to Align, as Align may direct, at
Align's expense. Discus shall not make, use, dispose of or retain any copies of
any confidential items or information which may have been entrusted by Align to
Discus or any records, files or other information related to patients of
Customers. Effective upon the termination of this Agreement, Discus shall cease
to use all of Align's Intellectual Property Rights.



Limitation on Liability

. In the event of termination by either party in accordance with any of the
provisions of this Agreement, neither party shall be liable to the other due to
such termination, for compensation, reimbursement or damages on account of the
loss of prospective profits or anticipated sales or on account of expenditures,
inventory, investments, leases or commitments in connection with the business or
goodwill of Align or Discus. Termination shall not, however, relieve either
party of obligations incurred prior to the termination.



***** Confidential treatment requested for redacted portion.

Post-Termination Use of Materials

. After termination of this Agreement, Discus shall not use any signs,
equipment, advertising matter or material that refer to or are related to Align
and shall not act or omit to act in any way that may indicate or suggest a
relationship with Align and shall immediately return to Align all Align's
property, promotional material, and proprietary information.



Non-Competition

. Should this Agreement be terminated by either party for any reason, Discus
agrees that for a period of eighteen (18) months following such termination,
neither Discus nor any Affiliate of Discus, shall, without Align's prior written
consent, distribute, sell, promote or market in the Territory any lines or
products that directly compete with clear polymeric shell appliance systems used
to reposition teeth. NOTWITHSTANDING ANY CONTRARY PROVISION CONTAINED HEREIN, IN
THE EVENT OF A BREACH OF THE FOREGOING COVENANT BY DISCUS, AN AMOUNT EQUAL TO
THE DISCUS COMMISSIONS EARNED BY DISCUS IN THE LAST TWELVE MONTHS OF THE TERM OF
THE AGREEMENT SHALL BE PAID BY DISCUS TO ALIGN AS LIQUIDATED DAMAGES. BECAUSE
ALIGN'S UP-FRONT AND ONGOING COSTS RELATED TO THIS AGREEMENT TO INTRODUCE A NEW
AND UNIQUE PRODUCT TO NON-ORTHODONTIC DENTISTS IN THE TERRITORY AND TO THE
MARKETING RIGHTS GRANTED TO DISCUS IN CONNECTION THEREWITH ARE SUBSTANTIAL,
INCLUDING WITHOUT LIMITATION, COSTS RELATED TO THE FOLLOWING: (i) ALIGN'S SALES,
MARKETING AND DISTRIBUTION SUPPORT AND TECHNICAL TRAINING FOR DISCUS, (ii)
ALIGN'S CONSUMER ADVERTISING DEVELOPMENT OBLIGATIONS, (iii) ALIGN'S CONSUMER
ADVERTISING SPENDING COMMITMENTS SET FORTH IN SECTION V(J), AND (iv) ALIGN'S
VARIOUS OTHER OBLIGATIONS SET FORTH HEREIN, THE PARTIES ACKNOWLEDGE THAT ALIGN'S
ACTUAL DAMAGES IN THE EVENT OF SUCH A BREACH BY DISCUS WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY PLACING THEIR SIGNATURES
BELOW, THE PARTIES ACKNOWLEDGE THAT THE LIQUIDATED DAMAGES AMOUNT HAS BEEN
AGREED ON, AFTER NEGOTIATION AS THE PARTIES' REASONABLE ESTIMATE OF ALIGN'S
DAMAGES AND AS ALIGN'S EXCLUSIVE REMEDY AGAINST DISCUS IN THE EVENT OF A BREACH
OF THIS SECTION VIII(K) BY DISCUS. IN THE EVENT DISCUS SHOULD CHALLENGE THE
APPLICABILITY OR EFFICACY OF THIS PROVISION OR IF THIS PROVISION SHOULD BE HELD
TO BE VOID OR UNENFORCEABLE FOR ANY REASON, ALIGN SHALL BE ENTITLED TO ANY AND
ALL OTHER DAMAGES AND REMEDIES OTHERWISE PROVIDED AT LAW.



ALIGN'S INITIALS _________ DISCUS' INITIALS ____________

WARRANTIES AND REPRESENTATIONS

Align Representations.

Align warrants and represents that it has the authority and right to execute,
enter into, and perform this Agreement and that it has no conflicting agreements
which prevent it from fulfilling its responsibilities enumerated herein,
provided that Discus hereby acknowledges and agrees that any resale, marketing,
distribution or like agreement between Align and IASG shall not be deemed a
conflicting agreement for purposes of this Section IX(A).



Discus Representations

. Discus warrants and represents that it has the authority and right to execute,
enter into, and perform this Agreement and that it has no conflicting agreements
which prevent it from fulfilling its responsibilities enumerated herein.



INTERPRETATION AND ENFORCEMENT

Indemnification

. THIS INDEMINFICATION PROVISION STATES THE PARTY'S ENTIRE LIABILITY FOR
INFRINGEMENT CLAIMS.



(1) Align Indemnification for Infringement Actions. Align has the obligation to
defend Discus, its officer, directors, and/or shareholders, or at Align's option
to settle, and Align agrees, at Align's own expense, to defend Discus, its
officer, directors, and/or shareholders, or at Align's option to settle, any
third party claim, suit or proceeding brought against Discus, its officer,
directors, and/or shareholders to the extent such claim, suit or proceeding
alleges that use of a Product infringes on such third party's United States or
Canadian Patent or United States or Canadian Trademark and Align agrees to
indemnify Discus, its officer, directors, and/or shareholders against any and
all damages, costs and expenses (including legal fees) that a court awards in a
final judgment against Discus under any such claim or action. The foregoing
obligation of Align does not apply with respect to Product or portions or
components thereof (a) that are not supplied by Align, (b) that are used in
violation of this Agreement or in a manner not provided for or described in
documentation accompanying the Products, (c) that are modified after shipment by
Align, if the alleged infringement relates to such modification, (d) that are
combined with other products, processes or materials where the alleged
infringement relates to such combination, (e) with respect to which the Customer
or patient continues allegedly infringing activity after being notified thereof
or after being informed of modifications that would have avoided the alleged
infringement, or (f) where use of the Product is incident to an infringement not
resulting primarily from the Products. Align's obligation also shall not apply
to trademark infringements involving any marking or branding not applied by
Align or involving any marking or branding applied at the request of Discus. If
any Product or any portion of a Product becomes, or in Align's opinion is likely
to become, the subject of a claim of infringement, then Align may, at its option
and expense, (i) procure for the Customer(s) the right to continue using the
Product or portion of a Product, as the case may be, or (ii) replace or modify
the affected Product or portion of a Product, as the case may be, so that it
becomes non-infringing. If neither alternative is reasonably available, Align
may terminate this Agreement.

(2) Align Indemnification for Product Liability Actions. Align has the
obligation to defend Discus, its officer, directors, and/or shareholders, or at
Align's option to settle, and Align agrees, at Align's own expense, to defend
Discus, its officer, directors, and/or shareholders, or at Align's option to
settle, any third party claim, suit or proceeding brought against Discus, its
officer, directors, and/or shareholders to the extent such claim, suit or
proceeding alleges that use of any of the Products cause injury to anyone,
except to the extent that the injury was caused by negligence or intentional
acts of Discus. Align further agrees to indemnify Discus, its officer,
directors, and shareholders against any and all damages, costs and expenses
(including legal fees) that a court awards in a final judgment against Discus,
its officer, directors, and/or shareholders under any such claim or action.

(3) Discus Indemnification for Infringement Actions. Discus has the obligation
to defend Align, its officer, directors, and/or shareholders, or at Discus's
option to settle, and Discus agrees, at Discus's own expense, to defend Align,
its officer, directors, and/or shareholders, or at Discus's option to settle,
any third party claim, suit or proceeding brought against Align, its officer,
directors, and/or shareholders to the extent such claim, suit or proceeding
alleges that use of a Discus Product infringes on such third party's United
States or Canadian Patent or United States or Canadian Trademark and Discus
agrees to indemnify Align, its officer, directors, and/or shareholders against
any and all damages, costs and expenses (including legal fees) that a court
awards in a final judgment against Align under any such claim or action. The
foregoing obligation of Discus does not apply with respect to Discus Product or
portions or components thereof (a) that are not supplied by Discus, (b) that are
used in violation of this Agreement or in a manner not provided for or described
in documentation accompanying the Discus Products, (c) that are modified after
shipment by Discus, if the alleged infringement relates to such modification,
(d) that are combined with other products, processes or materials where the
alleged infringement relates to such combination, (e) with respect to which the
Customer or patient continues allegedly infringing activity after being notified
thereof or after being informed of modifications that would have avoided the
alleged infringement, or (f) where use of the Product is incident to an
infringement not resulting primarily from the Discus Products. Discus's
obligation also shall not apply to trademark infringements involving any marking
or branding not applied by Discus or involving any marking or branding applied
at the request of Align. If any Discus Product or any portion of a Discus
Product becomes, or in Discus's opinion is likely to become, the subject of a
claim of infringement, then Discus may, at its option and expense, (i) procure
for the Customer(s) the right to continue using the Discus Product or portion of
a Discus Product, as the case may be, or (ii) replace or modify the affected
Discus Product or portion of a Discus Product, as the case may be, so that it
becomes non- infringing. If neither alternative is reasonably available, Discus
may terminate this Agreement.

(4) Discus Indemnification for Product Liability Actions. Discus has the
obligation to defend Align, its officer, directors, and/or shareholders, or at
Discus's option to settle, and Discus agrees, at Discus's own expense, to defend
Align, its officer, directors, and/or shareholders, or at Discus's option to
settle, any third party claim, suit or proceeding brought against Align, its
officer, directors, and/or shareholders to the extent such claim, suit or
proceeding alleges that use of a Discus Product causes injury to anyone, except
to the extent that the injury was caused by negligence or intentional acts of
Align. Discus further agrees to indemnify Align, its officer, directors, and/or
shareholders against any and all damages, costs and expenses (including legal
fees) that a court awards in a final judgment against Align under any such claim
or action.

Indemnification Procedures

. A party's obligations to indemnify the other party with respect to any third
party claim, action or proceeding shall be conditioned upon the indemnified
party: (1) providing the indemnifying party with prompt written notice of such
claim, action or proceeding, (2) permitting the indemnifying party to assume and
solely control the defense of such claim, action or proceeding and all related
settlement negotiations, with counsel chosen by the indemnifying party, and (3)
cooperating at the indemnifying party's request and expense with the defense or
settlement of such claim, action or proceeding which cooperation shall include
providing reasonable assistance and information. No indemnified party shall
enter into any settlement agreement for which it will seek indemnification under
this Agreement from the indemnifying party without the prior written consent of
the indemnifying party. Nothing herein shall restrict the right of a party to
participate in a claim, action or proceeding through its own counsel and at its
own expense.



Intellectual Property Rights

.



(1) Discus agrees that (a) Align owns all right, title, and interest in the
product lines that include the Products and in and to all Align's Intellectual
Property Rights, and (b) except as expressly provided otherwise herein, Discus
shall not, by virtue of this Agreement, acquire any right, title or interest in
or to any Align's Intellectual Property Right. The use by Discus of any Align's
Intellectual Property Rights is authorized only for the purposes herein set
forth, and upon termination of this Agreement for any reason such authorization
shall cease.

(2) Except as expressly provided otherwise herein, Align agrees that shall not
by virtue of this Agreement, acquire any right, title or interest in or to any
of Discus' Intellectual Property Rights.

Sale Conveys no Right to Manufacture or Copy

. The Products are offered for sale and are sold by Align subject in every case
to the condition that such sale does not convey any license, expressly or by
implication, to manufacture, duplicate or otherwise copy or reproduce any of the
Products. Discus shall take appropriate steps with the Customers, as Align may
request, to inform them of and assure compliance with the restrictions contained
in this Section X(D).



Confidentiality

.



(1) Each party acknowledges that by reason of its relationship to the other
hereunder, it will have access to certain proprietary information and materials
designated "proprietary" concerning the other party's business, plans,
customers, technology, and products (the "Confidential Information"). Without
limiting the generality of the foregoing, Align's Intellectual Property Rights
shall be considered Confidential Information of Align and Discus' Intellectual
Property Rights shall be considered Confidential Information of Discus. Each
party agrees that it will not use in any way for its own account or the account
of any third party (except for the purpose of performing its obligations under
this Agreement), nor disclose to any third party, any such Confidential
Information revealed to it by the other party without the express written
consent of the disclosing party. Each of the parties further agrees to use the
same degree of care concerning Confidential Information as it uses to protect
its own confidential and proprietary technical information to prevent the
unauthorized disclosure to any third party of the Confidential Information
received from the disclosing party hereunder. The parties agree that they shall
acquire no rights with respect to Confidential Information of the other party
received hereunder. The parties agree that the Confidential Information received
by a disclosing party hereunder shall not be disclosed to any third party or to
any employee, officer or director of the receiving party, except to those
employees, officers and directors whose responsibilities require such disclosure
for purposes of performing the parties' obligations under this Agreement;
provided that such employees, officers and directors have entered into
confidentiality agreements with provisions substantially similar to those set
forth in this Section X(E).

(2) The obligations hereunder shall not apply to Confidential Information:

which the receiving party can demonstrate by written records was known to the
receiving party prior to the date of disclosure by the disclosing party;
provided that such information was not obtained by the receiving party through
disclosure by a third party receiving such information in confidence from the
disclosing party;

which is now in the public knowledge, or becomes public knowledge in the future
other than by breach of this Agreement by the receiving party;

which, as can be established by written records, is independently developed by
the receiving party without benefit of Confidential Information received from
the disclosing party;

which is disclosed to the receiving party, after the date of disclosure by the
disclosing party, by a third party having a right to make such disclosure;

which is required to be disclosed by applicable law or proper legal,
governmental or other competent authority or included in any filing or action
taken by the receiving party to obtain government approval to market the
Products; provided, however, that when permitted by the provisions of local
laws, the receiving party shall use its reasonable best efforts to protect the
confidentiality of such Confidential Information submitted to governmental
agencies or authorities pursuant to this Agreement and provided further that,
with regard to a court order or similar process, the party whose information is
to be disclosed shall be notified sufficiently in advance of such requirement so
that it may seek a protective order (or equivalent) with respect to such
disclosure, which the other party shall fully comply with; or

which is required to be provided to Align to support sales of Products to
Customers.

(3) Upon termination of this Agreement, the receiving party shall return to the
disclosing party any tangible copies of any Confidential Information provided to
it by the disclosing party hereunder, and any notes taken by employees, officers
and directors of the receiving party regarding the Confidential Information
disclosed to it.

(4) The obligations of this Section X(E) shall (a) apply to Confidential
Information relating to the subject matter of this Agreement disclosed during or
prior to the execution hereof and (b) survive termination of this Agreement for
any reason.

(5) Neither party shall issue a press release which discusses this Agreement or
the other party without text approval from the other party, which approval shall
not be unreasonably withheld or delayed, except that either party may issue a
press release which that party in good faith deems necessary to comply with
securities or other governmental rules or requirements.

Align Product Trademarks

.



(1) Use. Subject to subsection (F)(2) below, during the term of this Agreement,
Discus shall have the right to indicate to the public that Discus is an
authorized representative of the Align Product Trademarks and to advertise
within the Territory such Products under the Align Product Trademarks. Discus
shall not alter or remove any Align Product Trademark applied to the Products at
the factory. Except as set forth in this Section X(F), nothing contained in this
Agreement shall grant to Discus any right, title or interest in the Align
Product Trademarks and Discus is prohibited from seeking or assisting in the
registration of Align Product Trademarks on behalf of Discus or anyone other
than Align.

(2) Approval of Representations. All representations of the Align Product
Trademarks that Discus intends to use shall first be submitted to Align for
approval, which shall not be unreasonably withheld or delayed, of design, color,
and other details or shall be exact copies of those used by Align. If any Align
Product Trademarks are to be used in conjunction with another trademark on or in
relation to the Products, then the Align Product Trademark shall be presented
equally legibly, equally prominently, and of equal or greater size than the
other but nevertheless separated from the other so that each appears to be a
mark in its own right, distinct from the other mark.

(3) Further Assurances Regarding Align Product Trademarks. At no time during or
after the term of this Agreement shall Discus challenge or assist others to
challenge any Align Product Trademarks or the registration thereof, or use or
register, or attempt to use or register, any Trademarks, marks or trade names
confusingly similar to any Align Product Trademarks.

(4) Further Assurance Regarding General Trademarks. Without in any way limiting
subsection (F)(3) above, the parties hereby agree that at no time during or for
a period of eighteen (18) months after the term of this Agreement shall either
party challenge or assist others to challenge any Trademark of the other party
or the registration thereof, or use or register, or attempt to use or register,
any Trademarks, marks or trade names confusingly similar to those of the other
party.

Notices

. Any notice, request, demand or other communication required or permitted to be
given under this Agreement may be given by personal delivery in writing, by
registered or certified mail, postage prepaid, return receipt requested, or by
facsimile transfer (telefax). Notice shall be deemed complete on the date of
actual receipt, or five (5) business days after mailing in the case of mailed
notice. Said notices shall be mailed or delivered as follows:



(1) In the case of Discus, to Mr. Robert Hayman, President, Discus Dental
Impressions, Inc., at the address set forth in Recital I(C) hereof, or by
Facsimile at (310) 845- 1513, or to such other person or address as Discus may
from time to time furnish to Align.

(2) In the case of Align to, Mr. Zia Chishti, Chief Executive Officer, Align
Technology, Inc., at the address set forth in Recital I(A) hereof, or by
Facsimile at (408) 727- 1393, or to such other person or address as Align may
from time to time furnish to Discus.

Entire Agreement

. This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter herein and merges all prior discussions
between them. No modification of or amendment to this Agreement, nor any waiver
of any rights under this Agreement, shall be effective unless in writing signed
by the party to be charged.



Assignment

. This Agreement constitutes a personal contract and neither Align nor Discus
shall be permitted to transfer or assign any rights or duties under this
Agreement, or any part thereof, without the prior written consent of the other
party, except that (1) Align may assign its right and duties in whole to an
acquirer of all or substantially all of its equity securities, assets or product
lines that are the subject of this Agreement; and (2) Discus shall have the
right to assign any of its rights or duties under this Agreement to (a) either
Discus Dental, Inc. or Westside Packaging, Inc., which companies the parties
recognize are affiliates of Discus with one-hundred percent (100%) common
ownership, or (b) subject to the provisions of Section VIII(H), an acquirer of
all or substantially all of its equity securities, assets or product lines that
are the subject of this Agreement.



Force Majeure

. Nonperformance of either party shall be excused to the extent that performance
is rendered impossible by strike, fire, flood, governmental acts or orders or
restrictions, failure of suppliers, war, terrorism or any other reason where
failure to perform is beyond the reasonable control of and is not caused by the
negligence of the non-performing party.



No Implied Waivers

. The failure of either party at any time to require the performance by the
other party of any provision hereof shall not affect in any way the full right
to require such performance at any time thereafter, and the waiver by either
party of a breach of any provision hereof shall not be taken or held to be a
waiver of the provision itself.



Controlling Law.

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of California, United States of America, without
reference to conflict of laws principles or statutory rules of arbitration.
Subject to Section X(M) below, the federal and state courts within the State of
California, United States of America shall have exclusive jurisdiction to
adjudicate any dispute arising out of this Agreement. Discus and Align hereby
expressly consents to (1) the personal jurisdiction of the federal and state
courts within California, (2) service of process being effected upon either
party by registered mail sent to the address set forth at the beginning of this
Agreement, and (3) the uncontested enforcement of a final judgment from such
court in any other jurisdiction wherein either party or any assets of either
party are present.



Arbitration and Attorneys' Fees

. Any dispute, controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be submitted to and finally resolved by
arbitration under and in accordance with the commercial rules of the American
Arbitration Association, which shall administer the arbitration and act as
appointing authority. The arbitration shall take place in San Jose, California,
and shall be the exclusive forum for resolving such dispute, controversy or
claim. The decision of the arbitrators shall be executory, final and binding
upon the parties hereto and judgment upon the award in the arbitration may be
entered in any court having jurisdiction thereof. The expense of the arbitration
(including, without limitation, the awarding of attorneys' fees to the
prevailing party) shall be paid as the arbitrator determines.



Severability.

If any provision of this Agreement is or becomes or is held to be invalid or
unenforceable, such provision shall be deemed amended to the narrowest extent
necessary to conform to applicable laws so as to remain valid and enforceable
or, if it cannot be so amended without materially altering the intentions of the
parties hereto, it shall be stricken and the remainder of this Agreement shall
remain in full force and effect.



No Third Party Rights

. Except the right to indemnify the officers, directors, and shareholders of
each company as provided for in Sections X(A)(1) and X(A)(2), nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties hereto.



Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.



Binding Effect

. A mutually agreed consideration for Align's entering into this Agreement is
the reputation, business standing, and goodwill already honored and enjoyed by
Discus under Discus's present ownership, and, accordingly, subject to Section
X(I) Discus agrees that Discus's rights and obligations under this Agreement may
not be transferred or assigned directly or indirectly without the prior written
consent of Align. Subject to the foregoing sentence, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their successors
and assigns.



Headings

. The section headings of this Agreement are for convenience of reference only
and shall not be deemed to alter or affect any provision hereof.



Construction

. Where the context or construction requires, all words applied in the plural
shall be deemed to have been used in the singular, and vice versa; the masculine
shall include the feminine and neuter, and vice versa; and the present tense
shall include the past and future tense, and vice versa



Survival

. Except to the extent expressly provided to the contrary in this Agreement, any
rights to accrued payments, any right of action for breach of the Agreement
prior to termination, and the following provisions shall survive the termination
of this Agreement: Sections I (as applicable), II(F), II(G), III(B), IV(I),
IV(J), VII in its entirety, VIII(B)(2) (in accordance with its terms),
VIII(D)(c), VIII(E), VIII(I), VIII(J), VIII(K), VIII(L), IX in its entirety,
X(A)-(E), X(F)(3) and X(G)-(T).



EXECUTED on the date first above written.

/S/ Robert Hayman

Robert Hayman

President & Chief Executive Officer

Discus Dental Impressions, Inc.





/S/ Zia Chishti

Zia Chishti

Chief Executive Officer

Align Technology, Inc.



EXHIBIT A

LIST OF PRODUCTS, SERVICES AND PRICES

EXHIBIT A

LIST OF PRODUCTS, SERVICES AND PRICES

*****



Notes:

***** Confidential treatment requested for redacted portion.

Case Set-up includes all processing through ClinCheck®.

3:3 submission option must be indicated on the Design Plan form.

Covers the costs associated with one (1) case refinement, if necessary.

Not available with 3:3 submission option.

Required if patient undergoes significant dental work or trauma during the
course of treatment, or if the patient does not comply with device instructions.

Includes up to 5 sets of additional aligners after the final stage. If case is
not completed within 5 stages of the final aligner stage, additional aligners
will be billed as a Mid-Course Correction.

Add shipping charge. For U.S. domestic shipping, add $15.00 for each shipment.
For international shipping, including Canada and Mexico, add $25.00 for each
shipment. Any duties and taxes will be paid by the consignee or an agent
appointed by the consignee.

 